Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT COURT OF COLORADO

Civil Action No. 1:20-cv-01878-RBJ
(consolidated with 1:20-cv-01922-RBJ-MEH)

BLACK LIVES MATTER 5280, et al.

Plaintiffs,

v.

CITY AND COUNTY OF DENVER, et al.,

Defendants.


                              JOINT SCHEDULING ORDER


              1. DATE OF CONFERENCE AND APPEARANCES OF COUNSEL
                               AND PRO SE PARTIES

        The Scheduling Conference was held on September 3, 2020, at 10:00 a.m. via Video

Teleconference due to the ongoing pandemic that has required restrictions on in-court

proceedings. The following counsel appeared for Plaintiffs BLM 5280, Dr. Apryl Alexander,

Elisabeth Epps, Ashlee Wedgeworth, Amanda Blasingame, Phillip Rothlein, Zach Packard,

Hollis Lyman, Cidney Fisk, and Stanford Smith:

Arnold & Porter Kaye Scholer LLP-Denver             ACLU of Colorado
Timothy R. Macdonald                                Mark Silverstein
Matthew J. Douglas                                  303 E. 17th Ave., Suite 350
Edward Packard Aro                                  Denver, CO 80203
Anya Amalia Havriliak
1144 Fifteenth Street, Suite 3100
Denver, CO 80202-2569
Telephone: 303.863.2380


                                               1
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 2 of 24




       The following counsel appeared for Plaintiffs Sara Fitouri, Jacquelyn Parkins, Youssef

Amghar, Andy Sannier, Francesca Lawrence, Kelsey Taylor, Joe Deras, and Johnathen Duran:

Elizabeth Wang                                        Tara Elizabeth Thompson
Loevy & Loevy                                         Loevy & Loevy
2060 Broadway, Suite 460                              311 N. Aberdeen Street
Boulder, CO 80302                                     Chicago, IL 60607
Telephone: 720.328.5642

       The following counsel appeared for Defendants:

David C. Cooperstein, Assistant City Attorney
Denver City Attorney’s Office
Civil Litigation Section
201 West Colfax Ave., Dept. 1108
Denver, CO 80202
Telephone: (720) 913-8414

                            2. STATEMENT OF JURISDICTION

       The parties agree that this court has jurisdiction over Plaintiffs’ federal claims pursuant to

28 U.S.C. § 1331.

                      3. STATEMENT OF CLAIMS AND DEFENSES

Fitouri Plaintiffs:

       On behalf of themselves individually and putative class members, Plaintiffs Fitouri,

Parkins, Lawrence, Taylor, Duran, Deras, Amghar, and Sannier allege that Defendants violated

their First and Fourth Amendment rights during the protests in Denver arising from the killing of

George Floyd, beginning on May 28, 2020.

       Plaintiffs allege that Defendant Officers used violent and unconstitutional crowd control

tactics against peaceful protestors, including kettling, indiscriminate and unwarned launching of

tear gas and flashbang grenades into crowds and at individuals, and shooting kinetic impact


                                                 2
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 3 of 24




projectiles at protestors without lawful justification. Plaintiffs allege that these actions were

taken to suppress and discourage First Amendment activity, and that these actions violated the

First Amendment. None of the Defendant Officers (including any Doe Defendant Officers not

yet identified) are entitled to qualified immunity for shooting projectiles at and/or using chemical

weapons on peaceful protestors (including Plaintiffs) without justification or provocation.

       In addition, Plaintiffs allege that the Emergency Curfew imposed by the Defendant City

was unconstitutional on its face and as applied. Specifically, the Emergency Curfew was

selectively enforced against protestors.

       Plaintiffs allege that the Defendant City and County of Denver’s policies, training,

supervision (or lack thereof) of its police officers in the use of “less lethal” weapons, crowd

control tactics, and the First Amendment rights of protestors and civilians were the moving force

behind Plaintiffs’ and class members’ constitutional violations.

       Plaintiffs seek a declaratory judgment in their favor.

       The named Plaintiffs bring these claims on behalf of themselves as well as classes of

individuals similarly situated. Plaintiffs seek damages on behalf of themselves and damages on

behalf of proposed class members under Federal Rule of Civil Procedure 23(b)(3). They will

seek class certification and appointment as class representatives for two proposed classes: the

Direct Force Class and the Arrest Class. The Direct Force Class consists of persons present at or

during the aftermath of protests in the City and County of Denver, who were shot with so-called

“less-lethal” weapons and/or inhaled an aerosolized chemical agent. The Arrest Class consists of

persons present at or during the aftermath of protests in the City and County of Denver, who

were arrested by the DPD on charges of violating curfew. The City has dismissed or has agreed

                                                   3
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 4 of 24




to dismiss the charges of over 300 individuals who were arrested solely for violating curfew and

failure to obey lawful order (the curfew).

       Additionally, Plaintiffs seek injunctive relief on behalf of themselves individually and a

class of individuals similarly situated pursuant to Rule 23(b)(2). The Court has indicated that

injunctive relief beyond what was already stipulated and approved by the Court in Abay, et al. v.

City and County of Denver, 1:20-cv-01616-RBJ, would be ordered only for exceptional reasons.

BLM 5280 Plaintiffs:

       Plaintiffs BLM 5280, Alexander, Epps, Wedgeworth, Blasingame, Rothlein, Packard,

Lyman, Fisk, and Smith allege that Defendants violated their First and Fourth and/or Fourteenth

Amendment rights during the protests in Denver arising from the killing of George Floyd,

beginning on May 28, 2020.

       Plaintiffs allege that Defendant Officers used excessive force against individuals,

including Plaintiffs, protesting peacefully in the City. Those “less-lethal” police tactics

employed included the use of crowd “kettling,” and indiscriminate and unwarned launching of

chemical, flash-bang, and kinetic impact grenades and projectiles at protestors without lawful

justification. Defendant Officers’ use of those tactics amounted to an unconstitutional use of

force under the Fourth and/or Fourteenth Amendments.

       Plaintiffs further allege that Defendant Officers’ use of those tactics against Plaintiffs

suppressed Plaintiffs’ First Amendment activity, particularly their rights to peacefully assemble,

petition for redress of grievances, and exercise freedom of speech. These actions violated the

First Amendment.

       Plaintiffs further allege that the Defendant City and County of Denver’s policies,

                                                  4
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 5 of 24




practices, and customs caused Plaintiffs First and Fourth and/or Fourteenth Amendment rights to

be violated. Specifically, the City’s policy, practice, and custom of inadequate training and

inadequate supervision of its police officers in the use of “less-lethal” weapons and other crowd

control methods caused Plaintiffs’ injuries. Further, the City’s ratification of Defendant

Officers’ use of excessive force against peaceful protesters on the days of the protests caused

Plaintiffs’ injuries.

        Plaintiffs seek a judgment declaring Defendants’ acts to be in violation of the U.S.

Constitution.

        Plaintiffs seek compensatory damages as to Plaintiffs BLM 5280, Alexander, Epps,

Wedgeworth, Blasingame, Rothlein, Packard, Lyman, Fisk, and Sanford Smith. Plaintiffs seek

punitive damages to Alexander, Epps, Wedgeworth, Blasingame, Rothlein, Packard, Lyman,

Fisk, and Smith. Plaintiffs seek nominal damages as to Plaintiff BLM 5280.

        Additionally, Plaintiffs seek injunctive relief. The Court has indicated that injunctive

relief beyond what was already stipulated and approved by the Court in Abay, et al. v. City and

County of Denver, 1:20-cv-01616-RBJ, would be ordered only for exceptional reasons.

Defendants:

        Beginning on May 28, 2020, and continuing for several days thereafter, large crowds

participated in demonstrations in Downtown Denver. The Denver Police Department made

accommodations for the protests—including blocking traffic and allowing protests to continue in

certain public streets. Unfortunately, the demonstrations devolved into riots with violence

directed at officers and property destruction. Further, demonstrators attempted to block traffic

and tried to block Interstate 25, creating an extremely dangerous situation for traffic, protestors

                                                  5
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 6 of 24




and the police. Officers responded to these criminal actions by attempting to disperse the subject

crowds using orders to disperse, various chemical agents, and other less lethal force options,

depending upon the circumstances.

       The violent, criminal acts were most often perpetrated at night and continued over the

course of two nights, causing injuries to officers and substantial property damage. In response,

the Mayor of the City and County of Denver (“Denver”) issued a mandatory nighttime curfew

beginning at 8:00 p.m. on May 30, which was extended through June 4 due to the continued

violations of the curfew and other unlawful, destructive conduct. In their two Complaints,

Plaintiffs assert similar claims for relief pursuant to U.S.C. 42 § 1983 alleging: (1) excessive

force in violation of the Fourth and Fourteenth Amendments; (2) retaliation for the exercise of

First Amendment rights; and (3) municipal liability against Denver for unconstitutional policies

and practices and failing to properly train or supervise officers. In addition, in the Fitouri

Complaint, the Plaintiffs contend that their First Amendment rights were violated by the

enactment of the curfew and seek certification of a various classes with respect to the claims

asserted therein.

       With respect to the allegations against the individually named DPD officers, the officers

contend that they are entitled to qualified immunity from the claims asserted against them

because they did not violate any of the Plaintiffs’ constitutional rights—or the rights of any other

individuals who were present or engaging in unlawful conduct—with respect to their dispersal of

crowds or in response to the violent, criminal acts perpetuated by individuals in the crowd and

their actions did not violate clearly established law.



                                                  6
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 7 of 24




           Denver denies that it has any custom, policy or practice of violating individuals’

constitutional rights or that it failed to train or supervise its officers who were involved in

responding to these highly charged, difficult situations. With respect to the claims asserted by the

Plaintiffs in the Fitouri case, Denver also asserts that the emergency curfew was a lawful

restriction issued by the Mayor under his emergency powers both on its face and as enforced.

Further, Denver’s policies, training, and supervision of its officers were legally sufficient and did

not cause any Plaintiff’s constitutional rights to be violated.

           Accordingly, Defendants assert the following defenses:

           1.     The complaints fail to state a claim upon which relief may be granted, in whole or

in part.

           2.     The individually named Denver Police officer defendants, and any additional

individual Denver Police Officers or Sheriff Deputies encompassed by Plaintiffs’ “John Doe”

and “Jane Doe” designations who might be named as defendants in the future, are entitled to

qualified immunity.

           3.     Plaintiffs’ damages, if any, were proximately caused by their own conduct and not

by reason of any unconstitutional conduct by Denver’s employees.

           4.     Plaintiffs may have failed to mitigate any damages they allegedly sustained as a

result of the events described in the Complaint.

           5.     Denver’s policies were, at all relevant times, in conformance with established

constitutional and statutory law with respect to all issues relevant to this action.

           6.     Denver’s training and supervision of its police officers met or exceeded

constitutional and statutory standards with respect to all topics relevant to this action.

                                                    7
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 8 of 24




       7.      The temporary nighttime curfew enacted by the Mayor was a lawful emergency

regulation both on its face and as enforced by Denver Police officers.

                                     4. UNDISPUTED FACTS

       1.      Demonstrations in Denver in response to the killing of George Floyd began on

May 28, 2020, and continued until, at least, June 2, 2020.

       2.      Denver Mayor Michael Hancock proclaimed an emergency curfew that was in

place from 8:00 p.m. on May 30, 2020, until 5:00 a.m. on May 31; from 8:00 p.m. on May 31,

2020, until 5:00 a.m. June 1; from 9:00 p.m. on June 1, 2020, until 5:00 a.m. on June, 2; from

9:00 p.m. on June 2, 2020, until 5:00 a.m. on June 3; from 9:00 p.m. on June 3, 2020, until 5:00

a.m. on June 4, and; from 9:00 p.m. on June 4, 2020, until 5:00 a.m. on June 5.

                              5. COMPUTATION OF DAMAGES

Fitouri Plaintiffs:

       Plaintiffs’ and class members’ damages include general and compensatory damages

against Defendants on their federal claims, costs and attorneys’ fees as allowed on federal

claims, and pre- and post-judgment interest as allowed by law. Plaintiffs’ and the Direct Force

Class members’ damages include general damages for violation of their First Amendment rights,

as well as damages for physical injury, pain and suffering, emotional distress, and medical

treatment. Plaintiff Joe Deras incurred $2,000 in out-of-pocket medical bills. The other named

Plaintiffs in the Fitouri case did not seek medical treatment for their injuries. Plaintiffs are

unable to quantify at this time the exact amount of monetary or economic damages that they or

proposed class members have suffered to date.



                                                   8
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 9 of 24




       The arrested Plaintiffs’ and the Arrest Class members’ damages also include time

detained in jail and dealing with criminal charges for curfew violation before dismissal of

charges. Damages will ultimately be determined by a jury, but Plaintiffs and class members

estimate that classwide damages for the Arrest Class is in excess of $3,000,000 and for the Direct

Force Class is in excess of $12,000,000. These are good faith estimates based on the Plaintiffs’

current estimate of the size of the classes and comparable settlements and verdicts that have been

obtained in other federal class action cases arising out of protests alleging First and Fourth

Amendment claims (including both excessive force and unlawful arrests).

BLM 5280 Plaintiffs:

       Plaintiffs’ damages include nominal, compensatory, and punitive damages against

Defendants on their federal claims, costs and attorneys’ fees as allowed on federal claims, and

pre- and post-judgment interest as allowed by law.

       Plaintiffs’ damages include, but are not limited to: physical injury; emotional distress;

medical, psychologic, and/or psychiatric treatment related to their physical and emotional

injuries; and damage to personal property. Plaintiffs also suffered intangible injury to their First,

Fourth, and/or Fourteenth Amendment rights.

       With respect to economic damages, Plaintiff Zach Packard was in the hospital for about a

week with a fractured skull and other significant injuries, he continues to have numerous doctor

visits, he is receiving medication, and he is currently unable to work due to the actions of

Defendants. Plaintiffs are unable to quantify the exact amount of monetary or economic

damages Mr. Packard has suffered to date, including because Mr. Packard continues to receive

hospital and doctor bills and has likely incurred costs that have not yet been billed. Nevertheless,

                                                  9
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 10 of 24




 Mr. Packard likely has incurred in excess of $50,000 in medical costs, which will continue to

 accrue on a going forward basis, and he has lost an estimated $1,000 in weekly wages, or more,

 since Defendants’ conduct, which will likely to continue unless and until Mr. Packard is able to

 return to work. The remainder of the individual Plaintiffs suffered physical injuries for which

 they did not seek immediate medical care, and incurred damages for those physical injuries along

 with pain and suffering and emotional distress.

 Defendants:

        Defendants have made no claim for damages but reserve the right to seek attorney fees

 and costs related to the defense of this matter pursuant to law.

            6. REPORT OF PRECONFERENCE DISCOVERY AND MEETING
                           UNDER FED. R. CIV. P. 26(f)

 a.     Date of Rule 26(f) meetings: August 12 and 20, 2020

 b.     Names of each participant and party he/she represented:

        For Fitouri Plaintiffs:

        Elizabeth Wang                 Tara Thompson
        Loevy & Loevy                  Loevy & Loevy
        2060 Broadway, Ste. 460        311 N. Aberdeen St.
        Boulder, CO 80302              Chicago, IL 60607

        For BLM 5280 Plaintiffs:

        Timothy R. Macdonald
        Matthew J. Douglas
        Ed Aro
        Colin M. O’Brien
        Anya A. Havriliak
        Arnold & Porter Kaye Scholer, LLP
        1144 Fifteenth Street, Suite 3100
        Denver, Colorado 80202

        Mark Silverstein
                                                   10
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 11 of 24




         Sara Neel
         Arielle Herzberg
         American Civil Liberties Union Foundation
         of Colorado
         303 E. Seventeenth Ave., Suite 350
         Denver, Colorado 80203

         For Defendants:

         David C. Cooperstein
         Robert Huss
         Emily Dreiling
         Denver City Attorney’s Office
         Civil Litigation Section
         201 West Colfax, Dept. 1108
         Denver, CO 80202


 c.      Statement as to when Rule 26(a)(1) disclosures were made or will be made.

         The parties agreed that Plaintiffs Rule 26(a)(1) disclosures will be made by September 4,

 2020.

 d.      Proposed changes, if any, in timing or requirement of disclosures under Fed. R. Civ.
         P. 26(a)(1).

         See section 6(c), above.

 e.      Statement concerning any agreements to conduct informal discovery.

         The parties have not reached any agreements to conduct informal discovery.

 f.      Statement concerning any other agreements or procedures to reduce discovery and
         other litigation costs, including the use of a unified exhibit numbering system.

         The parties agree to use a unified exhibit numbering system for deposition exhibits and

 where otherwise appropriate. The parties have not reached any further agreement.

 g.      Statement as to whether the parties anticipate that their claims or defenses will
         involve extensive electronically stored information, or that a substantial amount of
         disclosure or discovery will involve information or records maintained in electronic
         form.
                                                11
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 12 of 24




         The parties anticipate that there may be discovery of electronically stored information

 such as cell phone data, e-mails, and social media posts, if any. The parties will work together to

 facilitate the discovery of such information and to produce it in the best format. Parties shall

 adhere to Sedona principles regarding electronic discovery disputes. The parties filed, and the

 Court entered, an FRE 502(d) order on September 3, 2020.

         The parties propose producing all photos and video and audio recordings in native format

 and other documents in .pdf format wherever practicable.

 h.      Statement summarizing the parties’ discussions regarding the possibilities for
         promptly settling or resolving the case.

         The parties are willing to engage in a mediation with Magistrate Judge Hegarty after

 some exchange of discovery.

                                              7. CONSENT

         All parties have not consented to the exercise of jurisdiction of a magistrate judge.

                                 8. DISCOVERY LIMITATIONS

 a.      Modifications which any party proposes to the presumptive numbers of depositions
         or interrogatories contained in the Federal Rules.

         The Plaintiffs will collectively be permitted to take a total of 30 depositions, not

 including depositions of retained experts.

         The Defendants will collectively be permitted to take a total of 30 depositions, not

 including depositions of retained experts.

         Each Plaintiff group—the Fitouri Plaintiffs and BLM Plaintiffs—will be permitted 30

 interrogatories (60 total).

         Defendants will be permitted 30 interrogatories per Plaintiff group (60 total).

                                                  12
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 13 of 24




        Limitations may be expanded upon agreement of the parties or order of the Court.

 b.     Limitations which any party proposes on the length of depositions.

        All depositions will be limited to four hours, with the exception of the Fed. R. Civ. P.

 30(b)(6) depositions of Defendant Denver and Plaintiff Black Lives Matter 5280, which will be

 limited to seven hours each. Limitations may be expanded upon agreement of the parties or

 order of the Court.

 c.     Limitations which any party proposes on the number of requests for production
        and/or requests for admission.

        The Plaintiffs will collectively be permitted a total of 50 requests for admission and 50

 requests for production.

        Defendants will collectively be permitted a total of 50 requests for admission and 50

 requests for production.

        Limitations may be expanded upon agreement of the parties or order of the Court.

 d.     Deadline for service of Interrogatories, Requests for Production of Documents
        and/or Admissions.

        33 days before close of discovery.

 e.     Other Planning or Discovery Orders.

        Deadlines pertaining to class certification and discovery (see Section 11.a., below, for the

 parties’ statements as to why a class action is or is not appropriate):

        1.      The Fitouri Plaintiffs’ deadline for filing a motion for class certification is March

                26, 2021

        2.      The Defendants shall respond to any such motion by April 26, 2021.

        3.      The Fitouri Plaintiffs may file a reply by May 10, 2021.

                                                   13
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 14 of 24




      4.     A hearing with respect to class certification shall be held on May 26, 2021 at

             9:00 a.m.

                             9. CASE PLAN AND SCHEDULE

 a.   Deadline for Joinder of Parties and Amendment of Pleadings:

      Issues of amendment and joinder shall be governed by Fed. R. Civ. P. 15.

 b.   Discovery Cut-off:

      September 3, 2021

 c.   Dispositive Motion Deadline:

      October 15, 2021

 d.   Expert Witness Disclosure

      1.     The parties shall identify anticipated fields of expert testimony, if any.

             Medical, police practices (crowd management, use of force, less lethal munitions,

             chemical agents), forensic investigations, digital forensic analysis.

      2.     Limitations which the parties propose on the use or number of expert
             witnesses.

             Four retained experts per side. In other words, a total of four retained experts for

             all Plaintiffs and a total of four retained experts for all Defendants.

      3.     Plaintiffs shall designate all experts and provide opposing counsel with all

             information specified in Fed. R. Civ. P. 26(a)(2) on or before June 11, 2021.

             (This includes disclosure of information applicable to “Witnesses Who Must

             Provide a Written Report” under Rule 26(a)(2)(B) and information applicable to

             “Witnesses Who Do Not Provide a Written Report” under Rule 26(a)(2)(C).)


                                               14
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 15 of 24




        4.      Defendants shall designate all experts and provide opposing counsel with all

                information specified in Fed. R. Civ. P. 26(a)(2) on or before July 12, 2021.

                (This includes disclosure of information applicable to “Witnesses Who Must

                Provide a Written Report” under Rule 26(a)(2)(B) and information applicable to

                “Witnesses Who Do Not Provide a Written Report” under Rule 26(a)(2)(C).)

        5.      Plaintiffs shall designate any rebuttal experts and provide opposing counsel with

                all information specified in Fed. R. Civ. P. 26(a)(2) on or before August 2, 2021.

 e.     Identification of Persons to Be Deposed:

 Fitouri Plaintiffs:

 Chief of Police Paul Pazen
 Mayor Michael B. Hancock
 Defendant Officer Jacqueline Velasquez
 Defendant Officer M. Davis
 Defendant Officer Andrew Nielsen
 Defendant Officer Zachary Moldenhauer
 Defendant Officer Jacob Vaporis
 Defendant Officer Kevin Beasley
 Defendant Officer Chelsea Novotny
 Defendant Officer Christopher Cochran
 Defendant Officer Anthony Tak
 Defendant Officer John Brinkers
 Rule 30(b)(6) witnesses designated pursuant to Notice to be issued by Plaintiffs to Defendant
 City
 Supervising/command officers involved in handling of protests (names unknown at this time)
 Third-party officer witnesses involved in handling of protests (names unknown at this time)
 City witnesses involved in the imposition of the Emergency Curfew and the State of Emergency
 Declaration (names unknown at this time)
 Unknown Doe Defendant Officers who used excessive force on Plaintiffs (once their identities
 are ascertained through discovery)

 BLM 5280 Plaintiffs:

 Chief of Police Paul Pazen
 Mayor Michael B. Hancock

                                                15
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 16 of 24




 DPD Special Operations Division Commander Patrick Phelan
 Rule 30(b)(6) witnesses designated pursuant to Notice to be issued by Plaintiffs to Defendant
 City
 Supervising/command officers involved in handling of protests (names unknown at this time)
 Supervising/command officers or other management involved in the development of the City’s
 use-of-force policies (names unknown at this time)
 Supervising/command officers involved in training of Officers on use-of-force policies (names
 unknown at this time)
 Unknown Doe Defendant Officers who used excessive force on Plaintiffs (once their identities
 are ascertained through discovery)
 Unknown Boe Defendant Officers who used excessive force on Plaintiffs (once their identities
 are ascertained through discovery)
 Unknown witnesses who observed the use of excessive force on Plaintiffs

 Defendants:

 BLM 5280
 A. Alexander
 E. Epps
 A. Wedgeworth
 A. Blasingame
 P. Rothlein
 Z. Packard
 H. Lyman
 C. Fisk
 S. Smith
 A. Cruz
 S. Fitouri
 J. Parkins
 Y. Amghar
 A. Sannier
 F. Lawrence
 K. Taylor
 J. Deras
 J. Duran
 Other witnesses

                        10. DATES FOR FURTHER CONFERENCES

        A Trial Preparation Conference will be held in this case on February 4, 2022 at 9:00 a.m.

                           11. OTHER SCHEDULING MATTERS


                                               16
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 17 of 24




 a.       Identify those discovery or scheduling issues, if any, on which counsel after a good
          faith effort, were unable to reach an agreement.

          Pursuant to the Court’s order, the parties provide a statement indicating why a class

 action is or is not appropriate in this case:

 Fitouri Plaintiffs’ Position:

          The Plaintiffs have proposed a Direct Force Class and an Arrest Class, seeking damages.

 Their case is the only case that has been filed to date seeking certification of Rule 23(b)(3)

 classes for classwide damages. 1 The Plaintiffs intend to move for class certification after an

 opportunity for discovery on class certification-related issues. Striking class allegations prior to

 discovery “is only warranted where defendants ‘are able to show conclusively that plaintiffs will

 be unable to establish fact[s] that would make class treatment appropriate.’” Scarlett v. Air

 Methods Corp., 2020 WL 2306853, at *6 (D. Colo. May 8, 2020). 2

          With respect to both proposed classes, the requirements likely to be contested are

 commonality and predominance. Plaintiffs anticipate they will be able to meet these

 requirements for both classes because both center around Monell liability. The Arrest Class

 members were all arrested solely for violation of the Emergency Curfew and failure to obey the

 curfew, which was an official policy of the City. The questions common to the Direct Force



      1
       The Abay plaintiffs have not sought damages on behalf of any class members or certification of any
 Rule 23(b)(3) classes. See Dkt. 1, No. 20-cv-1616.
     2
       See also Friedman v. Dollar Thrifty Automotive Group, Inc., 2013 WL 5448078, at *2 (D. Colo.
 Sept. 13, 2013) (motion to strike should only be granted if “it will be impossible to certify the classes
 alleged by the plaintiffs regardless of the facts the plaintiffs may be able to prove”); Francis v. Mead
 Johnson & Co., 2010 WL 3733023, at *1 (D. Colo. Sept. 16, 2010) (striking class allegations is even
 more disfavored than motions to strike generally because it requires a court to “preemptively terminate
 the class aspects of … litigation, solely on the basis of what is alleged in the complaint, and before
 plaintiffs are permitted to complete the discovery to which they would otherwise be entitled on questions
 relevant to class certification.”).
                                                    17
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 18 of 24




 Class members include: whether the Defendants as a pattern and practice broke up protests

 through the use of force (namely, “less lethal” weapons) regardless of whether the individual

 against whom such force was used was engaged in conduct justifying such force, and without

 giving people adequate warning or opportunity to disperse; and whether the City’s written or

 unwritten policies, practices or customs were the moving force behind the officers’ use of force

 on protestors. If the actions of the officers were attributable to the City due to the City’s policies,

 widespread customs or practice — as Plaintiffs allege under their Monell claim — then “a

 discrete legal or factual question common to the class must exist,” DG ex rel. Stricklin v.

 Devaughn, 594 F.3d 1188, 1195 (10th Cir. 2010), and the class’s “common contention … must

 be of such a nature that it is capable of classwide resolution—which means that determination of

 its truth or falsity will resolve an issue that is central to the validity of each one of the claims in

 one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Other courts that have

 certified classes alleging Fourth Amendment claims have so found. See, e.g., MIWON v. Los

 Angeles, 246 F.R.D. 621 (C.D. Cal. 2007) (certifying Rule 23(a)(2) and 23(b)(3) classes in

 unlawful arrest and excessive force case involving protestors); Ross v. Gossett, WL 1472072, at

 *5 (S.D. Ill. Mar. 26, 2020) (certifying Rule 23(b)(3) classes alleging unlawful strip searches and

 explaining, “[i]n cases claiming the existence of widespread or uniform practices, courts have

 routinely found that common questions predominate.”).

         To the extent that the Court has concerns about commonality or predominance, those

 issues can be addressed through subclassing or revision of the class definition for the Direct

 Force Class to specific incidents of use of force on specific dates, times, and locations.

         Superiority under Rule 23(b)(3) will also be met. Given the number of putative class

                                                    18
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 19 of 24




 members, and that common questions of law and fact predominate over individual issues, a class

 action will serve the economies of time, effort, and expense, and prevent possibly inconsistent

 results. Conversely, deciding each claim separately would be a very inefficient use of judicial

 and party resources. In sum, Defendants cannot demonstrate from the face of Plaintiffs’

 complaint that it will be “impossible” for Plaintiffs to obtain class certification.

 BLM 5280 Plaintiffs’ Position:

          BLM 5280 Plaintiffs have not asserted class allegations and take no position on the

 appropriateness of the certification of a class action relating to the claims in the Fitouri matter.

 While BLM 5280 Plaintiffs believe it is appropriate and would promote efficiency to consolidate

 the BLM 5280 and Fitouri cases for the purpose of discovery, BLM 5280 Plaintiffs intend to file

 a Motion to Sever the cases after discovery, and request a separate trial and dispositive motion

 track for the BLM 5280 case after the completion of discovery.

 Defendants’ Position:

          Plaintiffs in the Fitouri matter seek classification of one class pursuant to Rule 23(b)(2)

 and two classes pursuant to Rule 23(b)(3). Certification of the “Injunctive Relief Class” should

 be denied as it is duplicative of the class described in Abay et al v. City & Cnty. of Denver, 1:20-

 cv-01616-RBJ and for the reasons discussed below. Certification of the two proposed classes

 under Rule 23(b)(3)—the “Direct Force Class,” and “Arrest Class”—should also be denied. 3

          Commonality and Typicality: Plaintiffs’ assertion of common questions of law and fact is

 belied by the varied factual allegations of the Complaints. With respect to the named Plaintiffs in



 3
   Only the most glaring reasons why certification is inappropriate are discussed herein. Defendants reserve their
 rights to set forth a more complete argument if subsequent briefing is ordered by the Court.
                                                          19
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 20 of 24




 Fitouri alone, the allegations demonstrate a wide variety of uses of force made by different

 officers at different times and locations. 4 The same is true of the arrest allegations. 5

          These widely varying factual circumstances foreclose the existence of the necessary

 “common contention . . . of such a nature that it is capable of classwide resolution,” where the

 “determination of its truth or falsity will resolve an issue that is central to the validity of each one

 of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011); see, e.g.,

 Shuford v. Conway, 326 F.R.D. 321, 333–34 (N.D. Ga. 2018) (insufficient commonality for

 excessive force class because “each decision to restrain and use force against an inmate was

 individualized (case-by-case), based on the circumstances present” and “not all restraints or uses

 of force were approved by the same supervisor.”).

          Plaintiffs’ attempt to rely on Denver policies to establish commonality is misplaced.

 Given the diversity of force and arrest allegations there is no basis to infer that any one Denver

 policy or custom is common to all of the class members, particularly in that many non-DPD

 officers used force during the course of the protests against the putative class members. Rather

 Plaintiff complains of a hodgepodge of allegedly deficient policies/customs and unlawful

 actions, none of which could be said to apply to each and every member of the proposed classes.

          Predominance and Superiority: Plaintiffs, likewise, cannot demonstrate that class

 questions predominate over individual questions and that a class action is superior to other



 4
   E.g., use of pepper balls or foam munitions (id. ¶¶ 57, 134, 136, 141, 265, ), use of chemical gas or spray in a general
 location or directed at a specific person (id. ¶¶ 55, 57, 70, 78, 83, 93, 104–05, 113, 115, 128, 134), use of kettling or
 different crowd control techniques (id. ¶¶ 115, 130, 263, 268)), or physical contact such as tackling or baton use (id.
 ¶ 148, 167, 230).
 5
   Some of the Plaintiffs were arrested seemingly by themselves (id. ¶¶ 107, 144), others were in groups (id. ¶¶ 94–
 96, 117–18), and it is not at clear what, if any First Amendment protected activity each were involved in at the time
 of their respective arrests. (id. ¶¶ 94–95, 107, 117–18, 139–44).
                                                            20
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 21 of 24




 methods for adjudicating the claims. See Menocal v. GEO Grp., Inc., 882 F.3d 905, 914–15

 (10th Cir. 2018). Here, issues of whether a particular use of force against a particular Direct

 Force Class member was or was not pursuant to Denver policy or was or was not a constitutional

 violation, where that force was allegedly used over multiple days and under varying

 circumstances, will necessarily predominate over any common questions, requiring mini trials as

 to each discrete incident. 6 In seeking Rule 23(b)(3) certification, Plaintiff would have every use

 of force made during the course of the protest declared unconstitutional and compensable—an

 untenable result. The same is true of the Arrest Class—the circumstances attendant to each

 arrest, and whether such could support arrest on some other charge (such as, for example,

 obstructing traffic or failing to obey a lawful order), will necessarily require mini trials attendant

 to each incident. 7 Finally, the BLM 5280 Plaintiffs’ decision not to join any putative class

 militates against class certification.

 b.       Anticipated length of trial and whether trial is to the court or jury.

          A 12 to 15-day jury trial shall commence on March 7, 2022.

 c.       Identify pretrial proceedings, if any, that the parties believe may be more efficiently
          or economically conducted in the District Court’s facilities at 212 N. Wahsatch
          Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S.
          Courthouse/Federal Building, 402 Rood Avenue, Grand Junction, Colorado 81501-
          2520; or the U.S. Courthouse/Federal Building, , La Plata County Courthouse 1060
          E. 2nd Avenue, Suite 150, Durango, Colorado 81301.

          Not Applicable



 6
   See, e.g., Shuford, 326 F.R.D. at 338 (the totality of the circumstances standard “require[s] distinctly case-specific
 inquiries into the facts surrounding each alleged incident of excessive force.”) (citation omitted)
 7
   See, e.g., McCarthy v. Kleindienst, 741 F.2d 1406, 1415 (D.C. Cir. 1984) (class action deemed inappropriate in
 action challenging arrests made during mass demonstration because liability turned upon highly individualized facts:
 “arrests were made in numerous locations in the District of Columbia” and “the duration and conditions of
 confinement varied greatly”); United States v. Sanchez, 89 F.3d 715, 717 (10th Cir. 1996).
                                                           21
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 22 of 24




                       12. NOTICE TO COUNSEL AND PRO SE PARTIES

           The parties filing motions for extension of time or continuances must comply with

 D.C.COLO.LCivR 6.1(c) by serving the motion contemporaneously upon the moving attorney's

 client.

           Counsel will be expected to be familiar and to comply with the Pretrial and Trial

 Procedures or Practice Standards established by the judicial officer presiding over the trial of this

 case.

           With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

           Counsel and unrepresented parties are reminded that any change of contact information

 must be reported and filed with the Court pursuant to the applicable local rule.

                         13. AMENDMENTS TO SCHEDULING ORDER

           The scheduling order may be altered or amended only upon good cause.

           Dated this 21st day of September, 2020.

                                                          BY THE COURT:




                                                          R. Brooke Jackson
                                                          United States District Judge
 APPROVED:

 By: s/ David C. Cooperstein
 David C. Cooperstein, Assistant City Attorney
 Denver City Attorney’s Office
 Civil Litigation Section
 201 West Colfax Ave., Dept. 1108
 Denver, CO 80202
 Telephone: (720) 913-3100
 Facsimile: (720) 913-3155
 david.cooperstein@denvergov.org
                                                     22
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 23 of 24




 Attorney for Defendants
 By: /s/ Elizabeth Wang
 Elizabeth Wang
 LOEVY & LOEVY
 2060 Broadway, Suite 460
 Boulder, CO 80302
 Telephone::720.328.5642
 elizabethw@loevy.com

 Attorney for Fitouri Plaintiffs


 By: /s/ Timothy R. Macdonald
 Timothy R. Macdonald
 Matthew J. Douglas
 Ed Aro
 Anya A. Havriliak
 Arnold & Porter Kaye Scholer, LLP
 1144 Fifteenth Street, Suite 3100
 Denver, Colorado 80202
 Telephone: (303) 863-1000
 Facsimile: (303) 832-0428
 Timothy.Macdonald@arnoldporter.com
 Matthew.Douglas@arnoldporter.com
 Ed.Aro@arnoldporter.com
 Anya.Havriliak@arnoldporter.com

 Mark Silverstein
 Sara Neel
 Arielle Herzberg
 American Civil Liberties Union Foundation
 of Colorado
 303 E. Seventeenth Ave., Suite 350
 Denver, Colorado 80203
 Telephone: (303) 777-5482
 Facsimile: (303) 777-1773
 Msilverstein@aclu-co.org
 Sneel@aclu-co.org
 Aherzberg@aclu-co.org

 Attorneys for Black Lives Matter 5280 Plaintiffs


                                                23
Case 1:20-cv-01878-RBJ Document 46 Filed 09/21/20 USDC Colorado Page 24 of 24




                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 8, 2020, I filed the foregoing JOINT [PROPOSED]

 SCHEDULING ORDER with the Clerk of the Court using the CM/ECF system, which will

 send notification of such filing to the following email addresses:

 Daniel Moore Twetten
 Elizabeth C. Wang
 Tara Elizabeth Thompson
 dan@loevy.com
 elizabethw@loevy.com
 tara@loevy.com
 Attorneys for Consolidated Plaintiffs Sara Fituori, Jacquelyn Parkins, Kelsey Taylor, Youssef
 Amghar, Andy Sannier, Francesca Lawrence, Joe Deras, and Johnathen Duran

 David Charles Cooperstein
 david.cooperstein@denvergov.org
 Attorney for Defendant City and County of Denver and Consolidated Defendants Jacqueline A.
 Velasquez, M. Davis, Andrew Nielsen, Zachary Moldenhauer, Jacob Vaporis, Kevin Beasley,
 Chelsea Novotny, Christopher Cochran, Paul Hogan, Heather R. Jossi, Anthony E. Tak, and J.
 Lnu



                                               /s/ Timothy R. Macdonald by Tanya D. Huffaker




                                                 24
